DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment after Allowance filed on 03/25/2021. Claims 1, 3-4, 7-18, and 20-22 are pending in the office action.
Claims 1, 10, and 17 have been amended.
Claims 2, 5-6, and 19 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per claim 8: 
line 3, replaces “the first cell” with -- the first functional cells --.
line 4: replaces “a third plurality of the first type” with -- the third plurality of the first type --.
As per claim 18: line 5, replaces “san” with -- shared --.

Allowable Subject Matter
Claims 1, 3-4, 7-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the feature/limitation, comprise: placing a third plurality of the first type of dummy cells along a remaining portion of the boundary, wherein placing the third plurality of the first type of dummy cells along the remaining portion of the boundary comprises placing the third plurality of the first type of dummy cells in gaps along the boundary not covered by the first plurality of the first type of dummy cells and the second plurality of the second type of dummy cells forming a ring of dummy cells around the first functional cell, and wherein the first type of dummy cells and the second type of dummy cells are placed at a predetermined distance inside the determined boundary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851